 Case 2:20-cr-00322-ODW Document 14 Filed 07/29/20 Page 1 of 1 Page ID #:85

                                                                                            7/29/2020
                                                                                                  DD




 Memorandum
 2:20-cr-00322-ODW
 Subject:                                             Date:

 United States v. RAMON OLORUNWA                      July 29, 2020
 ABBAS

 To:                                                  From:

 KIRY K. GRAY                                         Anil J. Antony, Joseph B. Woodring
 Clerk, United States District Court                  Assistant United States Attorneys
 Central District of California                       National Security Division

For purposes of determining whether the above-referenced matter, being filed on July 29, 2020:

(a)         should be assigned to the Honorable André Birotte Jr., it

            ‫ ܆‬is

            ‫ ܈‬is not

            a matter that was pending in the United States Attorney’s Office (USAO) on or before
            August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
            United States Attorney for the Central District of California.

(b)         should be assigned to the Honorable Michael W. Fitzgerald, it

            ‫ ܈‬is

            ‫ ܆‬is not

            (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
            National Security Division on or before August 3, 2015; (2) a matter pending in the
            USAO’s National Security Section in the USAO’s Criminal Division on or before August
            3, 2015, or a matter in which the National Security Section was previously involved; (3) a
            matter pending in the USAO’s National Security Division between September 14, 2016
            and March 20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R.
            Fitzgerald is or has been personally involved or on which he has personally consulted
            while employed in the USAO.



                                                      JOSEPH B. WOODRING
                                                      Assistant United States Attorney
